Citation Nr: 1015804	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  09-45 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date prior to April 20, 2009, for 
the award of death pension benefits based on the need for the 
regular aid and attendance of another person.


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from April 1942 to October 
1945.  He died in July 1985, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2009 rating decision by the 
Department of Veterans Affairs (VA) 
Regional Office and Pension Management Center (RO) in St. 
Paul, Minnesota.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

Following the Veteran's death in July 1985, a claim for death 
pension benefits based on the need for the regular aid and 
attendance of another person was not received at VA prior to 
August 20, 2009.


CONCLUSION OF LAW

The criteria for an effective date prior to April 20, 2009, 
for the award of death pension benefits based on the need for 
the regular aid and attendance of another person have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.151, 3.155, 3.400 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009). 

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-
connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

The appellant's earlier effective date claim arises from her 
disagreement with the effective date assigned following the 
award of death pension benefits.  Once the underlying claim 
for benefits is granted, that issue is substantiated, 
additional notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under VCAA 
for the appellant's present appeal.

VCAA has no effect on an appeal if the law, and not the 
underlying facts or development of the facts, is dispositive 
of the matter.  See Manning v. Principi, 16 Vet. App. 534 
(2002), citing Livesay v. Principi, 15 Vet. App. 165 (August 
30, 2001).

With the issue on appeal here, the law, and not the facts, is 
dispositive.  For that reason VCAA is not applicable so as to 
require further notice or assistance on this matter.  VCAA 
has no material effect on adjudication of the claim for death 
pension benefits currently before the Board.  See Mason v. 
Principi, 16 Vet. App. 129 (2002) (VCAA not applicable to 
nonservice-connected pension claims in which the law and not 
the evidence was dispositive).  

In addition, general due process concerns have been satisfied 
in connection with this appeal.  See 38 C.F.R. § 3.103 
(2009).  The appellant has also been accorded ample 
opportunity to present evidence and argument in support of 
her claim.  Id.   

Under these circumstances, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist in 
the development of her claim herein.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The appellant claims entitlement to an effective date prior 
to April 20, 2009, for the award of death pension benefits 
based on the need for the regular aid and attendance of 
another person.  She contends that her son completed all of 
the supporting documents for the original claim with a Seward 
County Veterans Service Officer on January 9, 2009, and that 
these documents were then dated and sent directly to VA in 
"St. Paul, MN and the Regional Office in Lincoln, NE."

Death pension is a benefit payable to a Veteran's surviving 
spouse or child because of the Veteran's nonservice-connected 
death.  Basic entitlement exists if (i) the 


Veteran served for ninety days or more during a period of 
war; or (ii) was, at the time of death, receiving or entitled 
to receive compensation or retirement pay for a service-
connected disability; and (iii) the surviving spouse meets 
the net worth requirements of 38 C.F.R. § 3.274 and has an 
annual income not in excess of the maximum annual pension 
rate specified in 38 C.F.R. §§ 3.23 and 3.24.  See 38 
U.S.C.A. §§ 101(8), 1521(j), 1541(a) (West 2002); 38 C.F.R. 
§§ 3.3(b)(4), 3.23, 3.24, 3.274 (2009).

The law provides for increased pension benefits to a 
surviving spouse of a Veteran by reason of need for aid and 
attendance or of being housebound.  38 U.S.C.A. § 1541(d), 
(e); 38 C.F.R. § 3.351(a)(5).

A specific claim in the form prescribed by VA must be filed 
in order for death benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.152 (2009).  
The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2009). 

"Date of receipt" generally means the date on which a claim, 
information or evidence was received by VA. 38 C.F.R. § 
3.1(r).  An informal claim is any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt 


of the claim or the date entitlement arose, whichever is the 
later.  38 U.S.C.A. 5110(a); 38 C.F.R. § 3.400.

The effective date of an award based on an original claim for 
nonservice-connected death pension benefits after separation 
from service shall be the first day of the month in which the 
Veteran's death occurred if the claim is received within one 
year after the date of the Veteran's death; otherwise, it is 
the date of receipt of the claim.  38 C.F.R. § 3.400(c)(3).

The Veteran died in July 1985.  On April 20, 2009, the 
appellant filed her original claim for death pension benefits 
based on the need for the regular aid and attendance of 
another person.  In an August 2009 letter, the RO notified 
the appellant of its decision to grant her claim for death 
pension benefits, effective from April 20, 2009, based on the 
date the claim was received. 

Based on this date of claim, the correct effective date for 
entitlement to death pension benefits was April 20, 2009; 
thereby making the correct effective date for payments April 
20, 2009.  See 38 C.F.R. § 3.31.  While the appellant 
contends that her son reviewed the pertinent claim documents 
with a Seward County Veterans Service Officer on January 9, 
2009, and that these documents were subsequently sent 
directly to VA in "St. Paul, MN and the Regional Office in 
Lincoln, NE," there is no objective evidence indicating that 
these documents were received by VA prior to April 20, 2009.  
The appellant's Application for Death Pension, VA Form 21-
534, which is of record, indicates that it was faxed from the 
Seward County Veterans Office on April 21, 2009, and is 
stamped received April 22, 2009.

Accordingly, for the reasons and bases discussed above, the 
appellant's appeal must be denied on the basis of lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).




ORDER

An earlier effective date than April 20, 2009 for entitlement 
to death pension benefits based on the need for the regular 
aid and attendance of another person is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


